Citation Nr: 1542516	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with disc bulges.

2. Entitlement to an initial compensable rating for right knee patellofemoral syndrome status post arthroscopy.

3. Entitlement to an initial compensable rating for left wrist tendonitis.

4. Entitlement to an initial compensable rating for right wrist tendonitis.

5. Entitlement to service connection for eczema of the arms.

6. Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1988 and from December 1995 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a left knee disability and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lumbosacral strain with disc bulges manifests in slight limitation of motion and subjective complaints of pain, with forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees; ankylosis, spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and incapacitating episodes of intervertebral disc syndrome are not shown. 

2.  Right knee patellofemoral syndrome status post arthroscopy is manifested by painful motion, with evidence of arthritis beginning September 6, 2013.

3.  Left wrist tendonitis is manifested by slight limitation of motion with evidence of arthritis beginning January 14, 2014; ankylosis, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm are not shown.

4.  Right wrist tendonitis is manifested by painful motion with evidence of arthritis beginning January 14, 2014; ankylosis, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm are not shown.

5.  Eczema of the arms had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain with disc bulges are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an initial 10 percent rating, but no higher, for right knee patellofemoral syndrome status post arthroscopy are met beginning September 6, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2014).

3.  The criteria for an initial 10 percent rating, but no higher, for left wrist tendonitis are met beginning January 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 (2014).

4.  The criteria for an initial 10 percent rating, but no higher, for right wrist tendonitis are met beginning January 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215 (2014).

5.  The criteria for entitlement to service connection for eczema of the arms are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Any discussion of VA's duties to notify and assist in relation to the claim for entitlement to service connection for eczema of the arms is unnecessary, in light of the fully favorable determination herein.  

Regarding the increased rating issues on appeal, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  In any event, the Veteran received appropriate VCAA notice prior to the initial AOJ decision through a letter dated January 2010, which informed him of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is accordingly met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All post-service treatment records and reports identified by the Veteran have been obtained.  The Veteran has been afforded multiple VA examinations to assess the severity of his service-connected low back disability, wrist disabilities, and right knee disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's disabilities, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the duty to assist is also satisfied.

Merits

A. Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added. Id.  The United States Court of Appeals for Veterans Claims (Court) has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.
1. Low Back Disability

The Veteran's low back disability is currently 10 percent disabling under Diagnostic Code 5243.

Diagnostic Code 5243 provides the following ratings:

1) 10 percent-Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent-Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent- Favorable ankylosis of the entire cervical spine;

4) 40 percent-Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in February 2010, and reported low back pain and spasms.  He rated his back pain as 8 out of 10.  The Veteran denied radiation of pain, numbness, clicking, popping, giving way, unsteadiness, or falling, but complained of stiffness.  Walking and standing were not limited.  The Veteran reported no flare-ups that were incapacitating, but noted that he occasionally wore a brace.  He denied any bladder or bowel changes.  

Physical examination showed normal gait.  Deep tendon reflexes were 2/4 in the bilateral patella and Achilles.  Babinski sign was negative.  Waddell sign was negative.  There were no palpable muscle spasms.  The Veteran displayed forward flexion to 90 degrees with pain at 90 degrees.  Extension was to 30 degrees with no pain.  Right and left lateral flexion were both to 30 degrees with no pain.  Right and left rotation were both to 30 degrees with no pain.  Although the Veteran reported increased pain on repetitive use testing, objective testing did not reveal additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive use testing.

In his December 2010 Notice of Disagreement, the Veteran reported waking up every morning with severe low back pain.  He reported difficulty getting out of bed in the morning due to low back pain.

The Veteran was afforded another VA examination in September 2013.  There, the Veteran noted pain and stiffness in the morning that subsides with movement.  He also reported pain that occurs several times per day that causes him to stop activity for a few minutes.  The Veteran described flare-ups in the form of right leg pain.  Range of motion testing showed flexion to 90 degrees with pain at 80 degrees.  Extension was to 25 degrees with no objective evidence of painful motion.  Right and left lateral flexion were both to 30 degrees or more with no objective evidence of painful motion.  Right and left lateral rotation were both to 30 degrees or more with no objective evidence of painful motion.  Repetitive use testing showed flexion to 65 degrees and extension to 20 degrees.  Repetitive use testing did not show any further limitation of motion on lateral flexion or lateral rotation.  Less movement than normal and pain on movement were noted.  Tenderness over L4-L5 was noted.  There was no guarding or muscle spasm.  Muscle strength testing was normal.  Reflex and sensory examinations were normal.  Right lower extremity radiculopathy was noted.  No other neurologic impairments were noted.  IVDS was noted.  However, no incapacitating episodes due to IVDS were endorsed.  Imaging studies showed arthritis.  It was noted that the Veteran uses a lumbar support to avoid back pain while working as a truck driver.

A rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability, even when considering functional loss due to pain and flare-ups.  The evidence of record does not show forward flexion of the lumbar spine limited to 60 degrees or less, even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Indeed, forward flexion was to 90 degrees at the Veteran's February 2010 VA examination and to 65 degrees at his September 2013 VA examination, even when accounting for functional loss due to pain and flare-ups.  Further, combined range of motion of the thoracolumbar spine (240 degrees with pain in February 2010 and 205 degrees with pain in February 2013), was greater than 120 degrees.  Finally, there is no evidence that flare-ups would warrant a rating in excess of 10 percent.  At his VA examinations, the Veteran did not state that flare-ups cause any limitation of motion.  Likewise, there is no evidence that muscle spasm or guarding that is severe enough to result in abnormal gait or abnormal spinal contour.  There is also no evidence of ankylosis.

An increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is also not warranted.  The only evidence of IVDS is in the September 2013 VA examination report.  However, the examiner specifically stated that the Veteran had not experienced any incapacitating episodes of IVDS during the prior 12 months, and the Veteran has not reported any such episodes to warrant a rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board notes that in a December 2013 rating decision, service connection for right lower extremity radiculopathy was granted at 20 percent disabling for "moderate" incomplete paralysis.  The Veteran did not disagree with the rating assigned for that disability, and it is therefore not before the Board.  In any event, there is no indication from the record that the symptomatology associated with the right lower extremity radiculopathy is more than moderate in severity, as objective reflex and sensory examinations were normal during the 2013 VA examination, despite the Veteran's reports of occasional severe sharp pain and mild paresthesias.  See 38 C.F.R. § 4.124a (When the involvement is wholly sensory, the rating should be for the most, or at most, the moderate degree).  There is no evidence of any other neurological impairment, aside from separately compensated right lower extremity radiculopathy, associated with the Veteran's service-connected low back disability.  See September 2013 VA Examination Report; February 2010 VA Examination Report.

2. Right Knee Disability

The Veteran's right knee disability has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5257 relates to other impairment of the knee such as recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight subluxation or instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A 30 percent rating is warranted for severe subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 provides the criteria for limitation of flexion of the knee. Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Several diagnostic codes pertaining to the knee are not applicable here.  Specifically, Diagnostic Codes 5256 (ankylosis), 5258 (cartilage impairment), 5259 (cartilage impairment), 5262 (tibia and fibula impairment), 5263 (genu recurvatum) are not applicable and will not be further discussed.

The Veteran was afforded a VA examination in February 2010.  There, he complained of right knee achiness, which he rated as 6 out of 10.  There were no complaints of swelling, clicking, popping, locking, giving way, unsteadiness or falling.  The Veteran reported not currently being treated by any medical provider.  He denied any flare-ups.  Walking and standing were not limited.  The Veteran complained of increased pain with squatting and kneeling.  The examiner stated that the Veteran's activities of daily living were not impacted by his right knee disability.  Range of right knee motion was to 140 degrees without pain.  The Veteran did not exhibit loss of pain due to pain, fatigue, lack of endurance, weakness, or incoordination on repetitive use testing.  There was no tenderness to palpitation.  Strength testing was normal.  There was very mild crepitus on range of motion testing.  McMurray's and Lachman's were both negative.  The knee was stable to varus and valgus stress.

A September 2011 VA treatment record notes that the Veteran's right knee buckled once, and also noted increased right knee pain.

The Veteran was afforded a VA examination in September 2013.  There, he denied flare-ups of his service-connected right knee disability.  He displayed right knee flexion to 140 degrees or greater with no objective evidence of pain.  There was no limitation of right knee extension and no objective evidence of pain.  Repetitive use testing revealed no further limitation of motion.  No functional loss or functional impairment of the right knee was noted.  There was no tenderness or pain to palpitation to for joint line or soft tissues.  Muscle strength testing was normal.  Joint stability testing was normal.  There was no evidence of patellar subluxation or dislocation.  Shin splints were noted.  The Veteran denied the use of any assistive devices.  Imaging studies revealed right knee arthritis.  The examiner stated that the Veteran's right knee disability does not impact his ability to work.

There is no evidence of any limitation of right knee motion, as there was no evidence of limitation of flexion or extension at either of the Veteran's VA examinations, even when considering functional loss due to pain.  The Veteran has specifically denied any flare-ups of his right knee disability.  See September 2013 VA Examination Report.  Likewise, there is no objective evidence of patellar subluxation, dislocation or instability.  See September 2013 VA Examination Report.  Without any evidence of limitation of extension or flexion or evidence of subluxation or instability, a compensable rating under Diagnostic Codes 5257, 5260, and 5261 is not warranted.

However, under Diagnostic Code 5003, a 10 percent rating is warranted for arthritis, as shown on imaging studies at the Veteran's September 2013 VA examination.  In this regard, while limitation of motion was not shown at the Veteran's VA examinations, the evidence indicates that the Veteran has experienced painful motion.  Indeed, a September 2011 VA treatment record shows that the Veteran's right knee buckled and gave out during that time.  This evidence, along with the Veteran's statement at his September 2013 VA examination that he experiences pain intermittently, is evidence of some pain on motion.  Thus, affording the Veteran the benefit of the doubt, an initial 10 percent rating, but no higher, is warranted under Diagnostic Code 5003.  See Lichtenfels, supra.  However, as X-rays taken in April 2008 and February 2010 were negative for arthritis, the 10 percent rating is staged from September 6, 2013, the date of the first imaging studies reflecting right knee arthritis.  See Fenderson, supra.

3. Bilateral Wrist Disabilities

The Veteran's left and right wrist tendonitis are assigned noncompensable ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5215 provides a maximum 10 percent evaluation when there is limitation of motion by either the minor or the major wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with forearm. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215. 

Full range of motion of the wrist is measured from 0 degrees to 70 degrees in dorsiflexion (extension), 0 degrees to 80 degrees in palmar flexion, 0 degrees to 45 degrees in ulnar deviation, and 0 degrees to 20 degrees in radial deviation.  38 C.F.R. § 4.71, Plate I.

The Board notes that Diagnostic Code 5214 pertains to ankylosis of the wrists.  As there is no evidence of any ankylosis of either wrist, Diagnostic Code 5214 is not applicable and will not be discussed.

The Veteran was afforded a VA examination in February 2010.  There, the Veteran reported having bilateral wrist pain since the 1980s.  He also reported bilateral wrist fatigue.  The Veteran reported that repetitive use increases his wrist problems.  At the examination, the Veteran reported no pain or numbness.  He stated that gripping a pencil for an extended period of time causes wrist fatigue.  He did not report dropping objects.  There was no swelling.  He denied the use of any assistive devices.  There was no clicking or popping.  The Veteran denied flare-ups.  The Veteran reported decreased strength.  The Veteran denied being treated for any wrist problems.

Physical examination showed full range of motion without pain bilaterally.  Dorsiflexion was to 70 degrees bilaterally.  Palmar flexion was to 80 degrees bilaterally.  Radial deviation was to 20 degrees bilaterally.  Ulnar deviation was to 45 degrees bilaterally.  The Veteran did not exhibit loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive testing.  The Veteran was able to oppose all fingers to the thumb bilaterally.  Pincher grip was 5/5.  He was able to get the tips of all fingers to the palmar crease.  Hand grip was 4/5 bilaterally.  There was no thenar atrophy.

A June 2011 VA treatment record notes bilateral wrist pain and good range of right wrist motion.

A May 2012 VA treatment record notes bilateral wrist pain.  The Veteran reported his wrists give way when working with tools.

The Veteran was afforded a VA examination in September 2013.  There, he denied flare ups of his wrist disabilities.  He displayed right palmar flexion to 80 degrees or greater with no objective evidence of painful motion.  He displayed right dorsiflexion to 70 degrees or greater with no objective evidence of painful motion.  The Veteran displayed left wrist palmar flexion to 75 degrees with no objective evidence of painful motion.  He displayed left dorsiflexion to 60 degrees with no objective evidence of painful motion.  Repetitive use testing showed right palmar flexion to 80 degrees or greater and right dorsiflexion to 70 degrees or greater.  Repetitive use testing showed left palmar flexion to 60 degrees and left dorsiflexion to 70 degrees or greater.  No functional loss or functional impairment of the wrists was shown.  Muscle strength testing was normal.  There was no ankylosis.  Weakness in carrying objects and pain with carrying objects and writing was noted.  Imaging testing did not reveal degenerative or traumatic arthritis.  It was noted that the Veteran must wear gloves when lifting objects at work.  Additionally, the Veteran is unable to write for long periods of time.

A January 14, 2014 VA treatment record notes very minimal degenerative changes of the carpal bones in both wrists.  

Under Diagnostic Code 5215, compensable ratings are not warranted for the Veteran's wrist disabilities.  There is no evidence that dorsiflexion of either wrist is limited to 15 degrees, or that palmar flexion is limited in line with either forearm, even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  At his February 2010 VA examination, the Veteran displayed full range of motion bilaterally and did not exhibit loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive testing.  Likewise, at his September 2013 VA examination, the Veteran did not display pain on dorsiflexion to 15 degrees or pain at palmar flexion to the forearm.  Additionally, repetitive use testing did not limit dorsiflexion of either wrist to 15 degrees or palmar flexion to the forearm.  The Veteran denied flare-ups at both of his VA examinations.  

Affording the Veteran the benefit of the doubt, however, the Board finds that initial 10 percent ratings are warranted for the Veteran's wrist disabilities based on findings of arthritis under Diagnostic Code 5003.  The January 2014 VA treatment record notes "degenerative changes of the carpal bones" in both wrists, which constitutes a group of minor joints for purposes of rating disability from arthritis.  See 38 C.F.R. § 4.45(f)(defining groups of minor joints to include multiple involvements of the carpal joints).  Additionally, the September 2013 VA examination report notes limitation of left wrist motion was shown.  Regarding the right wrist, limitation of motion has not been shown on VA examination.  However, the Board equates the Veteran's reported inability to write for long periods of time to painful motion in the right wrist.  See Lichtenfels, supra.  Thus, affording the Veteran the benefit of the doubt, initial 10 percent ratings are warranted for his service-connected wrist disabilities.  However, as X-rays taken in February 2010 and September 2013 were negative for arthritis, the 10 percent rating is staged from January 14, 2014, the date of the first imaging studies reflecting minimal degenerative changes in the bilateral carpal bones.  See Fenderson, supra.

Other Increased Rating Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's low back, right knee and bilateral wrist disabilities.  Specifically, his symptoms of muscle spasm, pain and limitation of motion of the back with right leg radiculopathy, right knee pain and occasional weakness, and weakness, pain and loss of motion of the wrists, are all contemplated by the appropriate rating criteria as set forth above.  Critically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The only evidence pertaining to the impact of the Veteran's service-connected disabilities on his employability consists of the Veteran's statement at his September 2013 VA examination that he uses lumbar support as a truck driver to avoid back pain, and that he has difficulty writing for extended periods of time and wears gloves while lifting objects.  The September 2013 VA examiner specifically found that right knee disability does not impact the Veteran's employability.  The Veteran has not argued, and the evidence does not otherwise indicate, that his low back, right knee or bilateral wrist disabilities cause him to be unemployed.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and it shall not be further addressed.

B. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

At the Veteran's February 2010 VA examination, the examiner stated that the Veteran's claimed rash on the arms was not found, and that it was completely controlled by treatment as prescribed.  Nonetheless, the examiner stated that it was likely that the Veteran has some mild eczema on his forearms that completely responds to hydrocortisone cream.  

At his February 2010 VA examination, the Veteran stated that his skin disability began in 2002, during active service, and has continued to appear when he stops treatment of that disability.  Multiple service treatment records note eczema in the Veteran's problem list.  Additionally, a June 2005 service treatment record notes a prescription for triamcinolone cream for the treatment of elbow eczema.

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather, depending on the facts of the case, may be established by competent lay evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus). Here, the Board finds the Veteran's statements regarding his dermatological problem with his elbows beginning during and continuing since active service to be competent and credible.  Thus, the Veteran's competent and credible statements of continuing symptomatology are probative of the nexus aspect of the Veteran's claim of entitlement to service connection for a skin disability of the elbows.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Therefore, resolving any reasonable doubt in favor of the Veteran, service connection for eczema of the arms is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for lumbosacral strain with disc bulges is denied.

An initial 10 percent rating, but no higher, for right knee patellofemoral syndrome status post arthroscopy is granted beginning September 6, 2013.

An initial 10 percent rating, but no higher, for left wrist tendonitis is granted beginning January 14, 2014.
An initial 10 percent rating, but no higher, for right wrist tendonitis is granted beginning January 14, 2014.

Service connection for eczema of the arms is granted. 


REMAND

Regarding the respiratory disability, the Veteran was afforded a VA examination in September 2013.  There, the examiner was unable to definitively diagnose the Veteran with a respiratory disability.  The examiner explained that "[i]f [the Veteran] were to undergo a proper evaluation from a pulmonologist the cause of his cough and dyspnea could be firmly established and a proper diagnosis with a known cause made."  Given the examiner's lack of expertise necessary to determine whether the Veteran suffers from a diagnosable respiratory disability, a VA examination with a pulmonologist is necessary to determine the nature and etiology of any respiratory disability, if any, from which the Veteran suffers.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

Regarding a left knee disability, the Veteran was diagnosed with bilateral patellofemoral syndrome at his February 2010 VA examination.  However, the examiner did not offer an opinion as to the etiology of the Veteran's diagnosed left knee disability.  The September 2013 VA examiner did not offer a left knee diagnosis or an opinion as to the etiology of any left knee disability.  In light of this discrepancy, a new VA examination to determine the nature and etiology of any left knee disability is necessary.  See Woehlaert, 21 Vet. App. at 464.

As the matter is being remanded, updated VA treatment records should be obtained.



Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from January 2014 forward.

2. Then schedule the Veteran for a VA examination with a pulmonologist to determine the nature and etiology of his asserted shortness of breath.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by shortness of breath that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b) If shortness of breath is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is related to any in-service disease, injury or event?  In addressing this question, the examiner must comment on the Veteran's complaints of trouble breathing throughout his service treatment records.

(c) Alternatively, if the Veteran's shortness of breath cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's shortness of breath is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted left knee pain.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by left knee pain that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.  In addressing this question, please comment on the February 2010 VA examiner's diagnosis of left knee patellofemoral syndrome.
(b) If any left knee pain is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such disability (1) had its onset in service or is related to any in-service disease, injury or event; (2) is caused by his service-connected right knee disability; or (3) is aggravated beyond the normal progression of the disease by his service-connected right knee disability?  
In addressing this question, the examiner must comment on the Veteran's complaints of left knee pain in service.  See October 2005 Service Treatment Record.

(c) Alternatively, if any of the Veteran's left knee complaints cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's left knee complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4. Then readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


